***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      ANGEL VILLAFANE v. COMMISSIONER OF
                 CORRECTION
                   (AC 40615)
                        Keller, Moll and Bishop, Js.

                                  Syllabus

The self-represented petitioner, who had been convicted of burglary in the
   first degree and criminal violation of a protective order, sought a writ
   of habeas corpus, claiming that his trial counsel had rendered ineffective
   assistance. The habeas court rendered judgment denying the habeas
   petition and, thereafter, denied the petition for certification to appeal,
   and the petitioner appealed to this court. Held that the petitioner’s claim
   that the habeas court abused its discretion in denying his petition for
   certification to appeal with respect to the issue of whether the court
   properly denied his motions to appoint habeas counsel was not review-
   able: because the petitioner did not include that claim as a potential
   ground for appeal in his petition for certification to appeal, he could
   not demonstrate that the habeas court abused its discretion in denying
   the petition for certification to appeal concerning an issue that was
   never before the habeas court when it considered the petition for certifi-
   cation, nor could this court review an exercise of discretion that did
   not occur, and because the petitioner adequately preserved this claim
   by raising, in both written and oral motions, requests for the appointment
   of habeas counsel, which were ultimately denied by the habeas court,
   the petitioner’s reliance on the plain error doctrine for review of his
   claim was misplaced, and this court, thus, declined to review the claim
   under the plain error doctrine; moreover, the petitioner’s claim that the
   habeas court abused its discretion in denying his petition for certification
   to appeal with respect to the issue of whether his trial counsel rendered
   ineffective assistance was not reviewable, the petitioner having failed
   to brief the claim adequately.
            Argued January 9—officially released June 11, 2019

                             Procedural History

   Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland and
tried to the court, Sferrazza, J.; judgment denying the
petition; thereafter, the court denied the petition for
certification to appeal, and the petitioner appealed to
this court. Appeal dismissed.
  Cheryl A. Juniewic, assigned counsel, for the appel-
lant (petitioner).
  Nancy L. Walker, assistant state’s attorney, with
whom, on the brief, were Kevin D. Lawlor, former
state’s attorney, and Angela R. Macchiarulo, senior
assistant state’s attorney, for the appellee (respondent).
                          Opinion

  KELLER, J. The petitioner, Angel Villafane, appeals
following the denial of his petition for certification to
appeal from the judgment of the habeas court denying
his petition for a writ of habeas corpus. The petitioner
claims that the habeas court abused its discretion in
denying his petition for certification to appeal and
improperly (1) denied his motions to appoint habeas
counsel, and (2) rejected his claim that his trial counsel
provided ineffective assistance. We disagree and,
accordingly, dismiss the petitioner’s appeal.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. On December
17, 2014, the petitioner pleaded guilty to one count
of burglary in the first degree in violation of General
Statutes § 53a-101 (a) (2) and one count of criminal
violation of a protective order in violation of General
Statutes § 53a-223. The petitioner also admitted to vio-
lating his probation in two instances and violating a
conditional discharge in violation of General Statutes
§ 53a-32. According to the factual basis provided by
the state at the petitioner’s plea hearing, the petitioner
forced his way into a house occupied by a woman
with whom he had a previous relationship, where he
proceeded to strike her ‘‘several times in the head, and
then grabbed a knife from the kitchen and attempted
to stab her . . . .’’ The prosecutor indicated that the
woman’s daughter called the police, and, at that time,
the petitioner fled from the residence. After canvassing
the petitioner, the court determined that the pleas had
been ‘‘knowingly and voluntarily made’’ and were sup-
ported by a factual basis.
   At the petitioner’s sentencing hearing on February
25, 2015, the court imposed a total effective sentence
of eight years incarceration followed by seven years of
special parole. The court terminated the other proba-
tions that the petitioner was serving at the time.
   On June 29, 2015, the petitioner, who was self-repre-
sented at the time, filed a petition for a writ of habeas
corpus. The petitioner alleged, inter alia, that he was
living at the victim’s house on the day on which the
crime was committed. He contended that, because he
lived there, he ‘‘could not be guilty of burglary in the
first degree . . . .’’ Based on this contention, he alleged
that his attorney at the time of the plea hearing, public
defender David Egan, provided ineffective assistance
by recommending that he plead guilty to that crime and
‘‘take [nine] years and [seven] years special parole.’’ Id.
He also contended that Egan never ‘‘did his due dili-
gence to remotely look into fighting’’ his case, nor did
he investigate ‘‘the facts in the case or the witnesses
. . . .’’ Additionally, the petitioner asserted that Egan
and the trial court, Iannotti, J., had violated his sixth
and fourteenth amendment rights because Egan was
ineffective and the trial court had refused to grant his
motion to dismiss Egan as his attorney.
   In his return, the respondent, the Commissioner of
Correction, indicated that he was without sufficient
information to admit or deny any of the factual allega-
tions contained in the petitioner’s petition for a writ of
habeas corpus. As such, the respondent indicated he
would leave the petitioner to his proof.
   On July 9, 2015, after the court received the petition
for a writ of habeas corpus, it referred the petitioner
to the Office of the Chief Public Defender for appoint-
ment of counsel. On August 17, 2015, Attorney James
Ruane and his law firm, Ruane Attorneys at Law,
entered an appearance on the petitioner’s behalf. On
December 6, 2016, however, the petitioner moved to
dismiss counsel because, in his view, since the time he
was appointed counsel, the petitioner had been ‘‘repre-
sented by [three] different attorneys’’ from the firm. He
argued that each of the attorneys had ‘‘done nothing at
all in the petitioner’s case’’ and that his most recent
attorney, Daniel F. Lage, had refused to investigate his
case. The petitioner requested that the habeas court
dismiss Lage and permit him to represent himself, and
that a trial be scheduled for March 20, 2017.
  On January 30, 2017, the habeas court, Bright, J.,
heard arguments on the petitioner’s motion to dismiss
counsel. After canvassing the petitioner and cautioning
him about the challenges of self-representation, the
court stated: ‘‘[The petitioner] has thought through this.
He understands the challenges of representing himself,
but he’s been working diligently in preparing his case.
He has a right to represent himself. He says he’s pre-
pared to go to trial. I’m going to grant his motion.’’
  On May 9, 2017, fifteen days before the habeas trial
was scheduled to begin, the petitioner filed a written
motion with the habeas court for ‘‘[appointment] of
special counsel.’’ The petitioner indicated in the motion
that he wanted ‘‘special counsel to assist the petitioner
with his habeas case.’’ The court, Sferrazza, J., who
presided over the habeas trial, denied the motion, indi-
cating that the ‘‘petitioner specifically asked to dismiss
appointed counsel and proceed [self-represented].’’
   The petitioner’s habeas trial was held on May 24,
2017. At the outset of the proceeding, the petitioner
renewed his request for counsel to assist him in his
representation. He stated: ‘‘Now, being that I got the
private investigator and the expert psychologist to do
the work . . . I need . . . an attorney to be able to
help me represent this because I’m having problems to
understand why am I still being charged with burglary
one when I live at that address and I have all the proof
. . . .’’ The court responded: ‘‘[Y]ou don’t get to pick
and choose who your attorney is when you’re having
an appointed attorney. And the fact that you’re disap-
pointed with the attorney or you hold the attorney in
low regard or the attorney is not presenting the case
the way you would want is not grounds for disqualifying
the attorney and getting a new attorney. And you opted
to represent yourself, and that’s what you’re doing. If
I were to appoint a new attorney now, that would be
like allowing indigents to pick and choose their own
attorney, which is not allowed. So you’ll have to proceed
and do the best you can in representing yourself.’’ The
petitioner did not revisit his request for counsel.
  At trial, the self-represented petitioner presented tes-
timony from three witnesses, including himself, and
offered twelve exhibits, nine of which were admitted
into evidence. The respondent presented no evidence.
   In a memorandum of decision dated May 26, 2017,
the habeas court denied the petitioner’s petition for a
writ of habeas corpus. The court aptly observed that
the petitioner claimed that trial counsel had rendered
ineffective assistance by (1) failing to conduct adequate
pretrial investigation and preparation, (2) failing to
request that the petitioner undergo a competency exam-
ination pursuant to General Statutes § 54-56d, and (3)
failing to advise the petitioner that one cannot burglar-
ize one’s own residence. The court concluded that the
petitioner was unable to prevail on any of these claims.
   Soon thereafter, the petitioner filed a petition for
certification to appeal; see General Statutes § 52-470
(g); and an application for waiver of fees, costs, and
expenses and appointment of counsel on appeal (fee
waiver application). See General Statutes § 52-259b. He
asserted the following grounds for his proposed appeal:
‘‘(1) I don’t have money I’m flat broke,’’ and ‘‘(2) my
[sixth] and [fourteenth] amendment right[s] are vio-
lated. I have evidence to show that my . . . then Attor-
ney Egan was ineffective and also the Milford court
[Iannotti, J.] was bias[ed]. My due process was violated
by the court [and] Attorney Egan.’’ The habeas court
denied the petition for certification to appeal but
granted the fee waiver application and appointed coun-
sel for purposes of the appeal. This appeal followed.
   The petitioner claims that the habeas court abused
its discretion in denying his petition for certification to
appeal and improperly (1) denied his motions to appoint
habeas counsel, and (2) rejected his claim that his trial
counsel provided ineffective assistance.
  Section 52-470 (g) provides: ‘‘No appeal from the judg-
ment rendered in a habeas corpus proceeding brought
by or on behalf of a person who has been convicted of
a crime in order to obtain such person’s release may
be taken unless the appellant, within ten days after the
case is decided, petitions the judge before whom the
case was tried or, if such judge is unavailable, a judge
of the Superior Court designated by the Chief Court
Administrator, to certify that a question is involved in
the decision which ought to be reviewed by the court
having jurisdiction and the judge so certifies.’’
   As our Supreme Court has explained, one of the goals
our legislature intended by enacting this statute was
‘‘to limit the number of appeals filed in criminal cases
and hasten the final conclusion of the criminal justice
process . . . .’’ Iovieno v. Commissioner of Correc-
tion, 242 Conn. 689, 699, 699 A.2d 1003 (1997). ‘‘[T]he
legislature intended to discourage frivolous habeas
appeals.’’ Simms v. Warden, 230 Conn. 608, 616, 646
A.2d 126 (1994). ‘‘[Section] 52-470 (b)1 acts as a limita-
tion on the scope of review, and not the jurisdiction,
of the appellate tribunal.’’ (Footnote added.) Logan v.
Commissioner of Correction, 125 Conn. App. 744, 750,
9 A.3d 776 (2010), cert. denied, 300 Conn. 918, 14 A.3d
333 (2011).
   ‘‘Faced with a habeas court’s denial of a petition for
certification to appeal, a petitioner can obtain appellate
review of the dismissal of his petition for habeas corpus
only by satisfying the two-pronged test enunciated by
our Supreme Court in Simms v. Warden, 229 Conn.
178, 640 A.2d 601 (1994), and adopted in Simms v.
Warden, 230 Conn. 608, 612, 646 A.2d 126 (1994). First,
he must demonstrate that the denial of his petition for
certification constituted an abuse of discretion. . . .
Second, if the petitioner can show an abuse of discre-
tion, he must then prove that the decision of the habeas
court should be reversed on its merits. . . .
  ‘‘To prove an abuse of discretion, the petitioner must
demonstrate that the [resolution of the underlying claim
involves issues that] are debatable among jurists of
reason; that a court could resolve the issues [in a differ-
ent manner]; or that the questions are adequate to
deserve encouragement to proceed further.’’ (Internal
quotation marks omitted.) Logan v. Commissioner of
Correction, supra, 125 Conn. App. 750–51.
   ‘‘In determining whether the habeas court abused
its discretion in denying the petitioner’s request for
certification, we necessarily must consider the merits of
the petitioner’s underlying claims to determine whether
the habeas court reasonably determined that the peti-
tioner’s appeal was frivolous. In other words, we review
the petitioner’s substantive claims for the purpose of
ascertaining whether those claims satisfy one or more
of the three criteria . . . adopted by [our Supreme
Court] for determining the propriety of the habeas
court’s denial of the petition for certification.’’ (Internal
quotation marks omitted.) Sanders v. Commissioner
of Correction, 169 Conn. App. 813, 821–22, 153 A.3d 8
(2016), cert. denied, 325 Conn. 904,156 A.3d 536 (2017).
                              I
   The petitioner first claims that the habeas court
abused its discretion in denying his petition for certifica-
tion to appeal with respect to the issue of whether
the habeas court properly denied his motions for the
appointment of habeas counsel. The respondent argues,
however, that the petitioner failed to raise this issue as
a ground for appeal either by stating it in his petition for
certification to appeal or in his fee waiver application
on which he expressly relied in his petition for certifica-
tion to appeal. Thus, the respondent argues that the
petitioner is unable to claim on appeal that the court
abused its discretion in denying his petition for certifica-
tion to appeal on this ground. The petitioner acknowl-
edges that he did not include this ground in his petition
for certification to appeal but alternatively ‘‘seeks to
prevail on his claim pursuant to the plain error doc-
trine.’’ We address these arguments in turn.
   It is well established that a petitioner cannot demon-
strate that the habeas court abused its discretion in
denying a petition for certification to appeal if the issue
raised on appeal was never raised before the court at
the time that it considered the petition for certification
to appeal as a ground on which certification should
be granted. See, e.g., Henderson v. Commissioner of
Correction, 181 Conn. App. 778, 792, 189 A.3d 135, cert.
denied, 329 Conn. 911, 186 A.3d 707 (2018); Tutson
v. Commissioner of Correction, 144 Conn. App. 203,
216–17, 72 A.3d 1162, cert. denied, 310 Conn. 928, 78
A.3d 145 (2013); Perry v. Commissioner of Correction,
131 Conn. App. 792, 796–97, 28 A.3d 1015, cert. denied,
303 Conn. 913, 32 A.3d 966 (2011); Mercado v. Commis-
sioner of Correction, 85 Conn. App. 869, 872, 860 A.2d
270 (2004), cert. denied, 273 Conn. 908, 870 A.2d
1079 (2005).
   Although the petitioner argues in his appellate brief
that the habeas court abused its discretion in denying
his petition for certification to appeal with respect to
the issue of whether the habeas court properly denied
his motions for the appointment of habeas counsel, as
stated previously, the petitioner recognizes that he did
not include that claim as a potential ground for appeal
in his petition for certification to appeal. This omission
is fatal to his claim. As our decisional law makes clear,
‘‘[b]ecause it is impossible to review an exercise of
discretion that did not occur, we are confined to
reviewing only those issues which were brought to the
habeas court’s attention in the petition for certification
to appeal.’’ (Emphasis omitted; internal quotation
marks omitted.) Henderson v. Commissioner of Cor-
rection, supra, 181 Conn. App. 792 (‘‘[A] petitioner can-
not demonstrate that the habeas court abused its
discretion in denying a petition for certification to
appeal if the issues that the petitioner later raises on
appeal were never presented to, or decided by, the
habeas court. . . . Under such circumstances, a
review of the petitioner’s claims would amount to an
ambuscade of the [habeas] judge.’’ [Internal quotation
marks omitted.]).
   Alternatively, the petitioner attempts to raise an inde-
pendent claim on which to obtain reversal of the habeas
court’s denial of his petition for a writ of habeas corpus.
In particular, he invokes the plain error doctrine pursu-
ant to Practice Book § 60-5. He contends that the habeas
court’s denial of his written and oral motions for the
appointment of counsel is an error so obvious that it
affects the fairness and integrity of, and public confi-
dence in, the judicial proceedings.
   The respondent, however, argues that this court
should not consider the petitioner’s claim under the
plain error doctrine because the petitioner has failed
to establish a prerequisite for appellate review—i.e.,
that the habeas court abused its discretion in denying
certification to appeal. In support of his argument urg-
ing us not to consider the petitioner’s plain error claim,
the respondent cites to the concurring opinion in Foote
v. Commissioner of Correction, 151 Conn. App. 559,
573–74, 96 A.3d 587 (Keller, J., concurring) (‘‘[e]ngaging
in a plain error analysis of claims never raised in connec-
tion with a petition for certification to appeal expands
the scope of review and thwarts the goals that the
legislature sought to achieve by enacting § 52-470 [g]’’),
cert. denied, 314 Conn. 929, 102 A.3d 709 (2014), and
cert. dismissed, 314 Conn. 929, 206 A.3d 764 (2014), and
to this court’s decision in Mercado v. Commissioner
of Correction, supra, 85 Conn. App. 872 (dismissing
appeal from denial of certification to appeal because
petitioner did not raise claim of plain error in petition
for certification to appeal). The respondent argues, inter
alia, that considering the petitioner’s claim of plain error
invites petitioners who have been denied certification
to appeal to circumvent the bounds of limited review
pursuant to § 52-470 (g) simply by couching wholly
unpreserved grounds as plain error. The respondent
correctly acknowledges, however, that in appeals from
the denial of a petition for certification to appeal, this
court previously has considered claims of plain error
that were not included as potential grounds for appeal
in a petition for certification to appeal. See, e.g., Foote
v. Commissioner of Correction, supra, 151 Conn. App.
566–69 (in appeal from denial of certification to appeal,
court considered claim of plain error not raised in peti-
tion for certification to appeal).
   Despite this apparent inconsistency in this court’s
jurisprudence with respect to whether, in an appeal
from the denial of a petition for certification to appeal,
this court may consider a claim of plain error that was
not raised as a ground on which certification should
be granted, we need not attempt to resolve that review-
ability issue in the present case. This is because we
conclude that the petitioner’s reliance on the plain error
doctrine is flawed for a more fundamental reason,
namely, the claim was adequately preserved during the
habeas trial. The plain error doctrine is set forth at
Practice Book § 60-5, which provides in relevant part:
‘‘The court shall not be bound to consider a claim unless
it was distinctly raised at the trial or arose subsequent
to the trial. The court may in the interests of justice
notice plain error not brought to the attention of the
trial court. . . .’’ The plain error doctrine ‘‘is an extraor-
dinary remedy used by appellate courts to rectify errors
committed at trial that, although unpreserved, are of
such monumental proportion that they threaten to
erode our system of justice and work a serious and
manifest injustice on the aggrieved party. [T]he plain
error doctrine . . . is not . . . a rule of reviewability.
It is a rule of reversibility. That is, it is a doctrine that
this court invokes in order to rectify a trial court ruling
that, although either not properly preserved or never
raised at all in the trial court, nonetheless requires
reversal of the trial court’s judgment, for reasons of
policy. . . . In addition, the plain error doctrine is
reserved for truly extraordinary situations [in which]
the existence of the error is so obvious that it affects
the fairness and integrity of and public confidence in
the judicial proceedings. . . . Plain error is a doctrine
that should be invoked sparingly. . . . Implicit in this
very demanding standard is the notion . . . that invo-
cation of the plain error doctrine is reserved for occa-
sions requiring the reversal of the judgment under
review. . . . [Thus, an appellant] cannot prevail under
[the plain error doctrine] . . . unless he demonstrates
that the claimed error is both so clear and so harmful
that a failure to reverse the judgment would result in
manifest injustice.’’ (Emphasis added; internal quota-
tion marks omitted.) State v. Moore, 293 Conn. 781, 823,
981 A.2d 1030 (2009), cert. denied, 560 U.S. 954, 130 S.
Ct. 3386, 177 L. Ed. 2d 306 (2010).
   In the present case, however, the petitioner did in
fact raise, by written and oral motion, requests for the
appointment of counsel, which were ultimately denied
by the court. Because this claim was raised and ruled
on by the habeas court and, thus, was properly pre-
served prior to and during the habeas trial, the petition-
er’s reliance on the plain error doctrine is misplaced.
Cloaking the claim in plain error garb merely obfuscates
the fact that the claim was raised and decided during
the habeas trial.2 If the petitioner desired appellate
review of the court’s denial of his motions, it was incum-
bent on him to include that issue as a ground for appeal
in his petition for certification to appeal in order for
the habeas court to rule on it. See General Statutes
§ 52-470 (g). Because he did not do so, we decline to
afford it review. See Tutson v. Commissioner of Correc-
tion, supra, 144 Conn. App. 217.3
                              II
   The petitioner also claims that the habeas court
abused its discretion in denying his petition for certifica-
tion to appeal with respect to the issue of whether
his trial counsel rendered ineffective assistance. The
respondent contends that this court should forgo
reviewing this claim because it is inadequately briefed.
We agree with the respondent.
   ‘‘Ordinarily, [c]laims are inadequately briefed when
they are merely mentioned and not briefed beyond a
bare assertion. . . . Claims are also inadequately
briefed when they . . . consist of conclusory asser-
tions . . . with no mention of relevant authority and
minimal or no citations from the record . . . . As a
general matter, the dispositive question in determining
whether a claim is adequately briefed is whether the
claim is reasonably discernible [from] the record . . . .
We are not required to review issues that have been
improperly presented to this court through an inade-
quate brief. . . . Analysis, rather than mere abstract
assertion, is required in order to avoid abandoning an
issue by failure to brief the issue properly.’’ (Citation
omitted; internal quotation marks omitted.) Artiaco v.
Commissioner of Correction, 180 Conn. App. 243, 248–
49, 182 A.3d 1208, cert. denied, 328 Conn. 931, 184 A.3d
758 (2018).
   In the petitioner’s appellate brief, he provides only
bare assertions that the habeas court abused its discre-
tion in denying the petition for certification to appeal
with respect to his claim that his trial counsel provided
ineffective assistance. As we explained previously, ‘‘[i]n
determining whether the habeas court abused its discre-
tion in denying the petitioner’s request for certification,
we necessarily must consider the merits of the petition-
er’s underlying claims to determine whether the habeas
court reasonably determined that the petitioner’s
appeal was frivolous.’’ (Internal quotation marks omit-
ted.) Sanders v. Commissioner of Correction, supra,
169 Conn. App. 821–22. Although the petitioner provides
in his brief a ‘‘merits’’ section titled ‘‘The Habeas Court
Erred in Denying Petitioner’s Claim of Ineffective Assis-
tance of Trial Counsel,’’ it contains no analysis per-
taining to his trial counsel’s performance. Instead, he
devotes the section to arguing that the habeas court
should have appointed him habeas counsel.4 Because
his brief provides only conclusory assertions that the
court abused its discretion in denying his petition for
certification to appeal and provided this court with no
analysis of how his trial counsel provided ineffective
assistance, we decline to review this claim.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     Pursuant to No. 12-115, § 1, of the 2012 Public Acts, subsection (b) of
§ 52-470 was redesignated as subsection (g).
   2
     In arguing that it is appropriate for this court to consider the claim under
the plain error doctrine, the petitioner cites to Foote v. Commissioner of
Correction, supra, 151 Conn. App. 566–69. Foote was an appeal brought by
a petitioner from the denial of his petition for certification to appeal. Id.,
560. He challenged the court’s judgment denying certification to appeal on
the ground that the court (1) abused its discretion and (2) committed plain
error by failing to inquire adequately into his request for new habeas counsel.
Id. This court concluded that the petitioner was unable to challenge the
habeas court’s judgment denying certification to appeal on the ground that
the court abused its discretion by failing to inquire adequately into his
request for new habeas counsel because that ground was raised for the first
time on appeal. Id., 565–66. This court, however, then considered whether
the habeas court committed plain error by failing to inquire adequately into
the petitioner’s request for new counsel. Id., 566–69. Ultimately, this court
concluded that the petitioner had failed to demonstrate an error that was
‘‘so obvious that it affects the fairness and integrity of and public confidence
in the judicial proceedings.’’ Id., 569.
   Although the court in Foote considered the claim of plain error despite
the fact that the claim of plain error was not set forth by the petitioner
as a ground on which certification should be granted in his petition for
certification to appeal, it did not expressly state that the claim was not
preserved at trial or otherwise explain why the claim fell within the ambit
of the plain error doctrine. We conclude that the claim at issue in the present
case, however, was preserved at trial and, thus, is not a claim that falls
within the ambit of the plain error doctrine. The petitioner, who properly
preserved the issue at his habeas trial, nonetheless chose not to present
that issue to the habeas court, by way of his petition for certification to
appeal, in order for the court to certify that the issue ought to be reviewed
by an appellate court of this state. See General Statutes § 52-470 (g). Although
some of our cases have categorized this omission as failing to preserve the
claim for review, a petitioner’s decision not to include an issue in his petition
for certification to appeal that was preserved during the habeas trial itself
is more akin to abandoning the claim.
   3
     To the extent the petitioner is also claiming that the habeas court plainly
erred in failing, sua sponte, to suspend trial and appoint counsel after certain
testimony was elicited from the petitioner’s expert witness at the habeas
trial, we deem that claim inadequately briefed and, thus, abandoned. See
State v. Buhl, 321 Conn. 688, 724, 138 A.3d 868 (2016) (‘‘[a]nalysis, rather
than mere abstract assertion, is required in order to avoid abandoning an
issue by failure to brief the issue properly’’).
   4
     To be sure, in this section of his brief, the petitioner argues that he
‘‘was denied the opportunity of representation by counsel in his habeas
proceeding, let alone the opportunity to have effective representation of
counsel in that proceeding. Due to the lack of appointed counsel and the
petitioner’s lack of understanding of the legal system, trial procedures in
particular, the petitioner was unable to prevail at trial.’’ (Emphasis added.)